 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LORENA VELASQUEZ, et al.,                           Case No. 1:17-cv-01710-SAB

11                  Plaintiffs,                          ORDER STRIKING REPLY AND
                                                         DIRECTING DEFENDANTS TO FILE
12           v.                                          REPLY USING CORRECT DOCKET
                                                         ENTRY
13   SVENHARD’S SWEDISH BAKERY, et al.,
                                                         (ECF No. 78)
14                  Defendants.

15

16          On April 17, 2019, Defendants filed three replies to Plaintiffs’ opposition to their motion

17 for summary judgment. In filing one of the replies, Defendant docketed the item as a “Motion

18 for Summary Judgment”. The Court shall strike the reply that was incorrectly docketed and

19 Defendants shall refile the reply using the correct docket entry.
20          Accordingly, IT IS HEREBY ORDERED that the reply filed on April 17, 2019 using the

21 incorrect docket entry (ECF No. 78) is STRICKEN FROM THE RECORD, and upon receipt of

22 this order Defendants shall file the reply using the correct docket entry.

23
     IT IS SO ORDERED.
24

25 Dated:      April 18, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
